Citation Nr: 0942477	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  03-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured left ring finger, currently evaluated as 
noncompensably disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The appellant had active service from September 1981 to 
September 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appellant testified before a Decision Review Officer at 
the RO in February 2004.  A transcript of the hearing has 
been associated with the claim file.

In February 2006, the Board denied the appellant's claim.  
The appellant timely appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).

In a February 2008 Memorandum Decision, the Court vacated and 
remanded the claim of entitlement to an increased rating for 
residuals of a fractured left ring finger.  

In October 2008, the Board remanded the claim for compliance 
with the Veterans Claim Assistance Act of 2000 (VCAA).  The 
RO has complied with the remand instructions and the claim is 
ready for adjudication.  


FINDING OF FACT

Residuals of a fractured left ring finger are manifested by 
90 degrees of flexion at the metacarpal phalangeal joint, 80 
degrees of flexion at the proximal interphalangeal joint, and 
no motion of the distal phalangeal joint; ache, twitching,  
and occasional cramps.  There is no pain on movement and 
functional impairment is minimal.




CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
fractured left ring finger have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5227 (1997, 2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the recent case Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), held that a notice letter must inform 
the veteran that, to substantiate a claim, he or she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court further found that the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
dated in November 2008 and May 2009.  The letters also 
informed him that the nature and symptoms of the condition, 
severity and duration of the symptoms, and impact of the 
condition and symptoms on employment are considered in 
determining disability ratings.  Examples of the type of 
evidence that may be submitted was also provided.  While the 
notification regarding the rating criteria was not provided 
prior to the initial rating, it was provided pursuant to a 
Board remand and therefore any prejudice which may have 
existed was cured by the Board remand.  Moreover, the 
appellant was provided the opportunity to submit additional 
evidence and the claim was thereafter readjudicated in a 
Supplemental Statement of the Case (SSOC) July 2009. 

We also note the report of the Veteran with the help of an 
anonymous agent.  Within the document is a long list of 
asserted failures in the duty to assist.  The document 
establishes actual knowledge on the part of the appellant.  
Any failure in any letter by VA is held to be harmless.  The 
Board further notes that the holding in Vasquez Flores has 
been over ruled by the Federal Circuit.  The general 
information provided to the appellant is adequate and 
complies with VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, appropriate 
examinations have been conducted, outpatient and VA treatment 
records have been obtained.  We also note that the VA 
examinations were adequate.  The examiner reviewed the 
history and established clinical findings.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


Legal Criteria and Analysis

Service connection for the residuals of a fractured left ring 
finger was granted in a rating decision of November 1999.  
The RO assigned a noncompensable rating effective April 28, 
1994; a temporary 100 percent evaluation for treatment 
requiring convalescence effective February 13, 1995; and, a 
noncompensable evaluation effective April 1, 1995.  In May 
2002 the appellant filed a claim for an increased rating.  

A July 2002 X-ray of the appellant's left hand was within 
normal limits.

A VA examination was carried out in December 2002.  The 
examiner noted that the appellant sustained a fracture of the 
middle phalanx of his left hand in 1983 while playing 
football.  The appellant indicated that he began having pain 
and cramping in 1994, and that he underwent surgical repair 
of the swan neck deformity in 1995.  He reported that since 
that time he had experienced periodic pain and cramping in 
his hands.  Examination of the appellant's left ring finger 
revealed a hockey stick scar over the distal phalanx joint.  
It was well healed.  There was 90 degrees of flexion at the 
metacarpal phalangeal joint, and 80 degrees of flexion at the 
proximal interphalangeal joint.  There was no motion of the 
distal phalangeal joint.  Extension was to zero.  There was 
no loss of sensation to touch.  The appellant's grip was 
weaker on the left than on the right.  The impression was 
fracture of the left middle phalanx of the ring finger with 
residual pain in the hand and decreased range of motion of 
the left distal phalanx.  The examiner concluded that the 
fracture of the middle phalanx of the left ring finger was 
well healed.  

At his February 2004 hearing, the appellant testified that he 
had no problems with gripping, but that he had pain when he 
worked.  He denied any other problems with his left ring 
finger.  He indicated that the tip of his finger was frozen 
and he could not flex it. 

An additional VA examination was carried out in July 2005.  
The appellant complained of twitching in his ring finger and 
occasional cramps.  He denied pain in the finger.  He 
reported that he sometimes had cramps while working, but 
denied that the disability interfered with his daily 
activities.  The examiner noted that there was no additional 
limitation with flare ups or additional limitation with 
repetitive use.  Examination of the appellant's left ring 
finger revealed a well healed, non tender scar over the 
distal phalanx.  The metacarpal phalangeal joint had 90 
degrees of flexion.  Pinprick sensation was good.  Active 
range of motion did not produce weakness, fatigue, or 
incoordination.  There was no palpable tenderness on 
manipulation.  The diagnosis was fracture of the left ring 
finger at the middle phalanx with residual aching, twitching 
and cramps. 

Private treatment records of July 2007 show that the 
appellant complained of tingling in his left ring and little 
fingers.  Examination showed decreased sensation in the ring 
and little fingers on the left.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  As will be explained below, the Board concludes that 
a uniform evaluation is warranted for the issue on appeal.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including, effective August 26, 2002, the rating 
criteria for evaluating impairment of a single finger.  See 
67 Fed. Reg. 48784-48787 (July 26, 2002).  Here either the 
old or new rating criteria may apply, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000.

The old 38 C.F.R. § 4.71a, Diagnostic Code 5227 (1997) 
provides for a noncompensable rating for ankylosis of any 
other finger (other than the thumb, index, or middle finger).  
Its Note states that extremely unfavorable ankylosis will be 
rated as amputation under Diagnostic Codes 5152 through 5156.

The new 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2009) 
provides for a noncompensable rating for unfavorable or 
favorable ankylosis of the ring or little finger.  The Note 
following it indicates: Also consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.

The new 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2009) 
indicates that any limitation of motion of the ring or little 
finger is noncompensable.

"Ankylosis" is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  Dorland's 
Illustrated Medical Dictionary, 93 (30th ed. 2003).

In light of the above evidence, the Board concludes that the 
appellant's disability does not warrant a compensable 
evaluation under DC 5227 or any other diagnostic code 
applicable to the finger either under the old or the new 
criteria.  There is no showing of ankylosis of the ring 
finger of the left hand.  Accordingly, a compensable rating 
based on ankylosis of the finger is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5227.  

Moreover, the Board notes that the code pertaining to 
limitation of motion of the ring finger provides that all 
limitation of motion, no matter how severe, is 
noncompensable.  38 C.F.R. § 4.71a, DC 5230.  Additionally, 
the Board notes that the appellant has denied that he has any 
problems with his left ring finger beyond twitching, 
cramping, some loss of sensation of the left ring finger and 
pain.  He has not indicated that the disability interferes 
with his daily activities.  Although the appellant 
experiences loss of sensation in two fingers, the private 
evidence did not attribute the findings to service-connected 
disease or injury.  Rather, the medical impressions concerned 
the cervical spine, a disability that is not service-
connected.  There is no proof of a relationship to the 
service connected disability and there is no basis to 
consider the neurologic impairment when rating the service 
connected disability.  See 38 C.F.R. § 4.14.

, the Board finds that the severity of the appellant's 
residuals of a fracture of to the ring finger of the left 
hand is already contemplated in the assigned disability 
rating.

Additionally, it is noted that on the December 2002 VA 
examination a hockey stick scar over the distal phalanx joint 
that was well healed was noted.  At the July 2005 VA 
examination a well healed, non tender scar over the distal 
phalanx was noted.  Therefore, the Board has considered 
whether the appellant is entitled to a separate rating for a 
scar.

Disabilities of the skin are addressed under 38 C.F.R. § 
4.118.  Scars, other than head, face, or neck, that are deep 
or that cause limited motion warrant a 10 percent rating if 
the area or areas exceed 6 square inches (39 sq. cm).  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, DC 7801.  Scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion warrant a 10 percent rating for area or areas of 144 
square inches (929 sq. cm.) or greater.  A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, DC 7802.  A 10 percent rating may be assigned 
for scars which are superficial and unstable.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803.  
A 10 percent rating is assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
DC 7804.  Scars may also be rated based on limitation of 
function of the affected part.  38 C.F.R. § 4.118, DC 7805.

In this case, at both VA examinations noted the scar to be 
well healed.  Moreover, the July 2005 examination noted the 
scar to be nontender, with good appearance, good texture, no 
keloid formation and no elevation or depression.  
Additionally, the Board notes that while the scar's 
measurement has not been provided, there is no evidence to 
indicate that a scar of the left ring finger would measure 
144 square inches.  Nothing indicates that there could be a 
scar of that measurement on a ring finger.  Given the absence 
of findings requisite for a compensable rating under the 
rating codes for scarring, the Board finds that a separate 
compensable evaluation for a surgical scar over the left ring 
finger is not appropriate here.

The Board has considered whether the issue above should be 
referred to the Director of the Compensation and Pension 
Service or the Under Secretary for Benefits for extra-
schedular consideration under the provisions of 38 C.F.R. § 
3.321(b)(1) (2009).  However, the Board notes that the record 
reflects that the appellant has not required frequent periods 
of hospitalization for his disability and that the 
manifestations of the disability are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the schedular 
criteria.  Therefore, referral of the case for extra- 
schedular consideration is not in order.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.




ORDER

Entitlement to a compensable evaluation for residuals of a 
fractured left ring finger is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


